Obligations of cross-border service providers (debate)
The next item is the report by Lasse Lehtinen, on behalf of the Committee on the Internal Market and Consumer Protection, on the obligations of cross-border service providers.
rapporteur. - (FI) Mr President, first I wish to express my thanks to the shadow rapporteurs for their encouragement and excellent cooperation: to Mrs Wallis, who is here today, and especially to Mr Hatzidakis. He was so competent that he was immediately chosen to join my own country's Cabinet. I am grateful and glad that both Mr Harbour and Mrs Kauppi are also here today.
The internal market, as we know, is based on the four freedoms, one of which, however, the cross-border movement of services, is not working very well. The Services Directive, which was decided on in this House a year ago, will improve the situation, when the Member States have to implement it in two years' time, but that will probably not be enough either.
Services, of course, cannot be compared to products in all respects, but services will one day be more important than they are now. High-quality and cross-border services in particular are this continent's future. The problem is that the acquis communautaire does not protect consumers who purchase services as well as consumers who purchase goods. European consumer confidence in cross-border consumption is low because the standard of services and level of protection varies from one Member State to the next.
The Union has Community legislation in given areas, but has no common rules for services. Consumers, like service providers, are not always able to say which Member State's legal regime is applicable when there is a dispute. It is partly because of this that consumers are afraid to use foreign service providers.
In my view, the Union should agree common rules and obligations which should be binding on service providers. These would benefit not only consumers but also the service providers themselves. If the Commission should at any time look into the matter of the service providers' obligations, it should not distinguish between private and public services. Both should equally come under the scope of application of directives on consumer protection.
In 1990 the Commission made a proposal on the obligations of cross-border service providers. It had to withdraw it, however, for lack of political will. There is, however, political will once again. The Commission should, if this report is adopted, submit, within 12 months, at least a work programme which reassesses the need for a horizontal instrument.
We need to settle on basic general rules enabling the consumer to obtain, if he or she so desires, relevant information on pricing, contract terms and remedies in the case of defective or delayed services.
The Commission should also take into account the impact of any initiative on operating conditions for small and medium-sized enterprises. Not all these matters were raised in the Green paper on consumer protection but they are in this report.
I hope I will receive the greatest possible support for this report.
Member of the Commission. - Mr President, I am pleased to be here tonight to represent the Commission in this very important discussion on consumer confidence in the internal market. I would like to congratulate the rapporteur, Mr Lehtinen, and the shadow rapporteurs of the Committee on the Internal Market and Consumer Protection for their very ambitious work in drafting this report.
I should stress at the outset that the Commission agrees with the report regarding the need to increase consumer confidence in the internal market; in particular, the consumer internal market for services demands our attention. So, one of the Commission's priorities is to bring the benefits of the internal market closer to our European consumers and I am grateful for the support of the Parliament in this endeavour.
The Commission has already undertaken a number of initiatives in order to boost consumer confidence in the internal market. I would like to mention two: European consumer protection legislation and the Services Directive.
Now, the consumer acquis already sets out a number of obligations for cross-border service providers. For instance, it regulates the information obligations for traders who sell services long distance or on the consumers' doorstep. It also provides consumers with protection against unfair terms in services contracts. And, with the ongoing review of this acquis, the Commission will elaborate if there is further need to address the obligations of service providers and the rights of consumers in these areas.
Then, the Services Directive: you know it very well, you discussed it not long ago. It improves the position of consumers within the internal market for services. And it ensures that consumers will be better informed by businesses, better assisted by public authorities, and it establishes a number of clear and substantive obligations on service providers.
The Commission of course is very keen to ensure proper implementation of this Directive in all Member States and we believe that those two initiatives are very far-reaching because we can, from both of those initiatives, expect a real change in the consumer internal market for services once the implementation of the Services Directive is complete and the review of the consumer acquis delivers its results.
Having said that, I have also to underline that the Commission takes a different view to Mr Lehtinen's report on the need for a separate horizontal instrument to cover obligations of cross-border service providers at this stage for the simple reason that we believe that we should first accomplish our ongoing initiatives before coming, if necessary, to a separate horizontal instrument. That is why I would like to thank you for your commitment towards helping us implement these two instruments; in also helping European citizens to enjoy the full benefits of the internal market for services. And I know that my colleagues, Commissioner Kuneva and Commissioner McCreevy, look forward to discussing with you, working with you, to establish this internal market together with Parliament, which is the real representative of the European citizens.
So, thank you for your collaboration, thanks for this openness and I am sure that my two colleagues - and, indeed, the whole Commission - will, in a very deep way, continue to work together with Parliament.
Thank you, Commissioner. I would just remind you that all remarks should be addressed through the Chair. It is late at night and there are few of us but it is a small point of protocol. But I am sure Mr Lehtinen took on board your remarks.
Draftsman of the opinion of the Committee on Legal Affairs. - Mr President, I would like to congratulate the rapporteur, who seems to be losing his voice like I am. It seems to be the case that most colleagues have sore throats in Strasbourg this week.
I represent the Committee on Legal Affairs, for which I was draftsman of the opinion. I would like to say that, first of all, we fully agree with the assessment of the Committee on the Internal Market and Consumer Protection on the importance of the services sector for the development of the European Union. It would be an absolute kamikaze mission for the European Union and the competitiveness targets if we do not let the services sector flourish and allow the internal market to be completed in this respect. I really think, out of these 11.7 million jobs created over the last eight years in the European Union, almost 100% of the net growth of new jobs in Europe has come from the services sector, and everyday statistics prove this. But I have to be - in Finnish, a fakkijuristi - a 'dull lawyer', and bring the Legal Affairs Committee's point of view to this debate.
First of all, we really share the Commission view that at this point it is maybe too early to have a far-reaching new horizontal tool to solve the liability issues. We have already pending several legislative initiatives, which are all aimed at ensuring legal certainty, such as Rome I, Rome II and also the Green Paper on the Review of the Consumer Acquis.
Also, I would like to say that Article 5 of the contractual obligations (Rome I) proposal is essential in order to determine whether the consumer protection legislation of the country of origin or of the country of the client applies. This is especially important for smaller Member States, where we might lack a supply of new services if Article 5 is not correctly solved.
We also regret the present mix of legislative instruments. Sometimes it is not very clear which legal regime is applicable to each aspect of the activities of the services sector: whether they have to obey the civil law of the host or home country or the regulatory regime of the host or home country. It is necessary that we also get some case-law from the European Court of Justice on these issues.
Also I would like to stress that cross-border services are provided in many different ways. Some of them sell online, some travel to another country for services, and sometimes the service provider visits the customer's home country.
I think that the internal market for services, the legal framework which is based on the country of origin principle, depends on the relevant measures being clear both from the legal and practical perspective, and maybe it is too early now to really do something. As the Commissioner rightly said, now it is time to implement all the good work we have done during recent years.
If colleagues want to place something on the record, they can always do so in writing during the course of the voting procedure.
on behalf of the PPE-DE Group. - Mr President, I speak on behalf of my friend and former colleague in this Parliament, Mr Konstantinos Hatzidakis, who, as Mr Lehtinen says, has been elevated swiftly to the position of Minister of Transport in the Greek Government. I want to pay tribute to him for the work he has done on the Committee on the Internal Market and Consumer Protection. I am essentially picking up the work where he left off, right at the conclusion.
I want to thank Mr Lehtinen because it has not been recorded so far that this is his first report, I think, as a rapporteur. Some of you may know that he is a distinguished author in his own right, though I think this is probably not his best work. I do not think he will mind me saying that. I have a copy of his book Blood, Sweat and Bears, which he gave me to read, and I think he has put a bit of blood and sweat into this. It is an important report, but I have to say, from our side, we agree very much with the line that Ms Kauppi and Commissioner Reding have taken.
There is some useful material in here but I just want to reassure the Commissioner that, if she reads Article 22, which in my view is a masterpiece of compromise drafting, where it calls upon the Commission to continue work and to submit a work programme for an assessment, you will be pleased to hear it does not actually ask you to produce a horizontal instrument but to do a work programme to assess whether we need one. You already confirmed, I think, what many of us feel - that with all the work that is currently going on to implement the Services Directive, the Green Paper on the consumer acquis, which we have just considered and which will result in a horizontal instrument in that area plus the other work that is going on - which my colleague from the Committee on Legal Affairs, Ms Kauppi, and I know Ms Wallis will cover later - I think it is much too early to contemplate any further detailed provisions at this stage. It is absolutely clear that we do need to monitor this, but of course within the Services Directive itself, with all the work we put in it, there are a very substantial number of provisions.
One of the amendments that we hope the House will agree to delete tomorrow does actually call upon the Commission to draw up voluntary codes of conduct. In my view that is not the Commission's role. I think we will have support to delete that. But in fact, if you look at the Services Directive, in Article 37 it actually says quite clearly that Member States, in cooperation with the Commission, shall take measures to encourage codes of conduct to be drawn up at Community level. It is not as if we did not already have that. So I think that we will take that out, so my summary of it is this: I think that this is a very useful contribution to the debate. I think it will add to the corpus of information that we are building up to ensure, above all, that the Services Directive is fully implemented and is implemented on time, with all the accompanying provisions - particularly the issues like the single point of contact for service providers, which will give them the sort of requirements and information that they need to provide services plus, we hope, the sort of work on codes of conduct. With those, I think we can look forward to a really effective and thriving services market that works to the benefit of consumers.
on behalf of the PSE Group. - (SV) Mr President, let me first thank my colleague Mr Lehtinen for a very good piece of work. With the adoption of the Services Directive, the internal market for services has clearer rules on the way freedom to provide services can be used. On the other hand, there is a lack of clear rules on the obligations of service providers. This means that, even after the Services Directive has been implemented in all Member States by 2009, we may be left with an open market in which consumers do not have confidence.
Only 6% of consumers made cross-border purchases on the internet in 2006. The rules for goods purchases are much better established. Businesses, particularly small and medium-sized enterprises, also need clearer rules since they often choose not to provide a service or make a sale across borders, which leads to reduced competition and higher prices for the consumer. Clear rules will encourage both businesses and consumers to venture across a border and provide or purchase services in another country with peace of mind.
We must ensure that consumers have a well-founded sense of security when shopping on the internal market and that, even when they end up in dispute, they can easily get help and redress. For this to be achieved, many different measures must come together. Some examples which are mentioned in the report are voluntary codes of conduct for service providers and the possibility of collective action on a cross-border basis against fraudsters or businesses which do not honour their commitments to consumers.
It is not reasonable for consumers to get less protection when they purchase a service across a border than when they buy goods from another Member State. Hence the broad horizontal instrument which the report proposes is another important element in the consumer protection we want to develop in the provision of cross-border services. Consumers must know their rights when a service is provided too late or in an incorrect manner.
If freedoms are complemented by clear obligations on suppliers and strong consumer protection, we can strengthen consumer confidence. Once again, our consumers must be given priority. Without contented and secure consumers we shall not have a flourishing internal market.
on behalf of the ALDE Group. - Mr President, this is, of course, unfinished business from the Services Directive, and, although I agree with much of the Commissioner's analysis, we do have a problem. We have a problem of confidence. It is a bit like the Northern Rock bank in the UK over the past few weeks. Whatever it said, the customers were still queuing outside, wanting their money back. It is a bit like that with us and cross-border services. Whatever we say, consumers still are not confident enough to use those services. We have to find a way of addressing that.
Those in this House that sat on the Temporary Committee of Inquiry into the Crisis of the Equitable Life Assurance Society also saw only too clearly that there is this problem of confidence. But we will not be able to address that by going back to old proposals that dealt with problems perceived some 20 years ago. We have got to deal with the problems and situation that we have now.
What we are basically dealing with, in looking at service providers' obligations, is looking at basic contract law and basic contractual obligations. In this regard, we currently have on the table Rome I, which Ms Kauppi has referred to; if we get that right, it will help. We also have the whole review of the consumer acquis; if we get that right, it will help. We have the preparation of the Common Frame of Reference on contract law; if we use that, and if the Commission puts a great deal more effort into getting the Member States to take it up, that would also help.
So there is much that can already be used to help us get right the relationship between private international law and regulation. What we do not need - I agree with Mr Harbour - is the Commission writing soft law codes of conduct.
Let us use what is already being done at the moment and what is in preparation. We can keep a weather eye on whether or not we need yet another horizontal instrument, but, at this stage, I really doubt it.
What we also need to address is the possibility of giving our consumers the right to cross-border access to justice where they can act together as a group. This would be a balancing of arms against providers. It would make good the current lack of cross-border access to justice, which we saw all too clearly with Equitable Life. People do not like to use the words 'class actions', and neither do I, but a European right of collective redress might help give us the confidence for consumers that is currently lacking on this continent.
on behalf of the UEN Group. - (PL) Mr President, the development of the Union's internal market is very significant in terms of forging links between the countries and citizens of the Union.
Increasing cross-border exchange of services on a competitive basis requires an increase in mutual trust, which should be supported by a consumer-friendly policy. This policy aims to improve the legal framework for cross-border services whilst also simplifying procedures, which will increase competition. It will also improve access to services and raise their standard whilst reducing costs, thus benefiting European consumers.
The report contributes to improving this policy by indicating a range of issues impeding the dynamic development of the market. These include the lack of a single system regulating the obligations of cross-border service providers and the need to supplement Union documents in this regard. The report also highlights the lack of clarity in implementing provisions resulting in mental barriers concerning foreign suppliers, the poorer legal protection for service users than for service providers, the failure to regulate public and private services under the same provisions, the diversity of provisions concerning the obligations of cross-border service providers, and the lack of the necessary transparency for the protection of these services.
Consideration should be given to the introduction of quality certificates for service providers in order to improve the recipients' confidence. The conclusions and proposals emerging from the report coincide with the findings of the Committee on Legal Affairs. I would like to thank the rapporteur for a business-like report.
on behalf of the Verts/ALE Group. - (DE) Mr President, I would also like to thank the rapporteur, although sadly I have not yet had the pleasure of reading one of his books. However, I have made a note of it and will make good the omission at the next opportunity.
Many thanks for the good cooperation, and many thanks, too, for your efforts to address important issues in your report. Admittedly, legal frameworks are already in place for services in the internal market, such as the Services Directive or the Directive on the recognition of professional qualifications, but the implementation of these Directives - both of them - sadly still leaves a lot to be desired. I therefore think it is regrettable that the Council is not present this evening, as we could have made it clear once again that we expect both Directives to be implemented by the deadline and the work in the Member States to be pursued accordingly.
However, we also need more initiatives - as the rapporteur has rightly pointed out - to increase consumer confidence in cross-border services in the internal market. Here, too, previous reports have addressed important issues. In her report, Mrs Roithová has pointed out that there are still very many deficits in relation to Internet sales in particular, and that consumers still lack the requisite confidence in cross-border services here. Similarly, Mr Lehtinen, in his report, draws attention to the obligations of service providers and to the issue of legal protection for consumers. I would like to come back to a topic which has already been mentioned by two previous speakers today, namely the right of collective redress in cross-border cases. We urgently need initiatives in this direction, so that consumers have confidence in cross-border services, and that can only be achieved by strengthening their legal position.
In my view, both reports - the Roithová report and the Lehtinen report - give important indications of the deficits that still exist. The Commission should take both these reports seriously in its work to genuinely overhaul, modernise and update the consumer acquis.
on behalf of the IND/DEM Group. - (DA) Mr President, we have adopted a Services Directive through which we have handed over to the European Court of Justice in Luxembourg the power to decide what we have decided! We do not yet know if the Member States' agreements are to be respected. We do not know the extent to which the establishment of national quality requirements will be permitted. We do not know whether it is lawful for the Member States to decide which services they would like to have under private or public control. The report is therefore just as unclear as the legal situation. We are waiting to hear from the judges in Luxembourg whether we can retain our hospitals and a long list of other core services that together constitute our welfare state.
In Denmark all citizens have social rights, which we finance through high taxes that only 7% of Danes would like to see reduced. It would seem that this 7% will be rewarded by the judges in Luxembourg, but what about the majority? Who will safeguard the decisions and our democracy? We also have a flexicurity system, which is based upon voluntary agreements between parties within the labour market. How can they be protected? It is the nerve centre of the Danish social model that is being threatened by the uncertainties and judicial activism of the Services Directive.
The June Movement would very much like to contribute towards the creation of clear rules for a common market for all services that are suitable for the market, but we do not want to prevent the Member States from also having a democracy to set limits on what should be decided by the electorate and what should be decided by the capitalists.
on behalf of the ITS group. - (RO) Mr. President, the free movement of services is, as we know, one of the four fundamental freedoms decisively determining the functionality and efficiency of the single market, an important element of the first pillar at the basis of the European Union construction.
This is one of the reasons why I believe that an analysis of the progress in achieving this single market instrument is both important and necessary. It is important because the consistent economic and social development of the European Union equally depends on the area of services, the 70% weight of services in the Union's GDP being significant in this regard. It is necessary because the volume of cross-border trade in services is very low as compared to the trade in goods, a situation that also generates the lack of confidence of European Union citizens in the consumption of such products. Based upon these arguments, I support and I will vote for the approval of the report.
Nevertheless, I consider that, in relation to the pertinent and, at the same time, valuable solutions proposed by the Rapporteur, a more substantial analysis would have been required regarding the situation of some newly acceded countries, such as Romania, whose markets are far less developed than those of most of the other Member States of the Union. From this perspective, I believe that the report should also have contained a set of objectives for leveling the degrees of national markets development, a condition required for the development of the single market and, consequently, of the segment of border services.
(DE) Mr President, Commissioner, ladies and gentlemen, I would of course like to thank the rapporteur as well. The discussions in advance of this report were always very fruitful and interesting. Much of what came out of these discussions has been incorporated into the report, although not everything, which is unfortunate, at least from my point of view, as the report emphasises in some places that the completion of the internal market for services in the European Union is trailing far behind the internal market for goods. From my perspective, there is actually no real scientific or indeed objective evidence of that, given that we have not only the Services Directive but also the Directive on the recognition of professional qualifications as well as other Directives in the services sector.
Secondly, the services sector in the internal market is far more heterogeneous than goods. It ranges from subordinate services to medical or legal services and finally large-scale services such as major banking and insurance services. Lumping all these services together, which is what repeatedly happens in this House, is risky, in my view. I believe - and a number of previous speakers have already pointed this out - that a differentiated approach would certainly be useful.
The third point which has been raised repeatedly, namely collective redress, is unlikely to become more relevant simply by being the frequent subject of discussion. I think what we can say, clearly and unequivocally, is that Parliament expects the Commission to undertake a study to review which of the diverse models that already exist in Europe would genuinely be best for the European Union. I think that is all that needs to be said on this subject.
The liability systems in the individual Member States - and this is my fourth point - are still highly diverse. That is why we need a unified system of obligations for service providers. Clarifying the legal system governing these obligations will generate more competition and create more choice for the consumer, but I believe - as some of the previous speakers have said - that it would be wrong to ask the Commission to produce a horizontal instrument at this stage. In any case, I am very sceptical about the creation of this type of liability law at European level.
(PL) I should like to congratulate the rapporteur on his report, which highlights many problems consumers encounter on the internal market.
This report rightly draws attention to the lack of legal clarity and certainty regarding safety and the quality of services. It also refers to the general lack of confidence in cross-border consumption felt by European consumers. This is confirmed by the statistics. In 2006 only 6% of European consumers made cross-border purchases over the Internet. This situation has a negative impact on competition and on the activities of small and medium-sized enterprises. It also contributes to the expansion of illegal trade. Dishonest entities often exploit the differences between the legal systems within the European Union to defraud people. Swift action is called for once such situations have been identified, hence our response.
I would like to remind the House of the many months of work devoted to the Services Directive, that is to say, to a review of consumer legislation. As Members will be aware, the Services Directive must be implemented in all Member States by December 2009. A substantial proportion of the problems referred to by the rapporteur will certainly cease to exist after the transposition period. It should be borne in mind that the Services Directive will significantly improve consumers' rights. Thanks to this Directive, service providers will have to offer consumers better information regarding the services proposed. This will enable consumers to make better and more informed choices. Consumers will also be more effectively protected by the relevant institutions.
The Services Directive also imposes a series of clear obligations on the service provider, including ones related to conflict resolution. I believe there is no need to introduce further legal instruments until the provisions of the Services Directive enter into force. In my view, it is premature to call on the Commission to present a horizontal instrument. The same applies to the entire review of consumer legislation. The Commission has already presented a Green Paper on consumer legislation and will in due course present legislative proposals in that regard. Ladies and gentlemen, there are times when more legislation does not mean better legislation. We would do well to keep that in mind.
(SK) The Service Directive, which is to be transposed into national law in all the Member States by 28 December 2009, will have a significant effect on cross-border services.
This Directive and even the Green Paper on the Review of the Consumer Acquis do not lay down the fundamental obligations of service providers and therefore I welcome the report by Mr Lehtinen on this issue. The report seeks to ensure that not only consumers but also small and medium-sized businesses buying and selling cross-border services can benefit from additional legal certainty, simplicity and reduced costs.
I believe that European standardisation is key to the success of craft, small and medium-sized enterprises and the introduction of European standards at European Union level is thus a means of supporting the safety of services and guaranteeing consumer rights with regard to cross-border services provided by Member States. Where consumers feel uncertain about the safety and quality of services, they tend to build up psychological barriers towards foreign suppliers, which dissuade them from using cross-border services. If a consumer has a negative experience, that experience will often wrongly have repercussions on all foreign service providers.
Consumers have an opportunity to resolve problems arising predominantly as a result of the different procedures in force in the individual Member States within the European Consumer Centres Network, ECC-Net, and the cross-border Consumer Complaints Network for Financial Services, FIN-NET. Where a consumer has enough information about his internal market rights but attempts to exercise them in vain in another EU Member State, he can seek help from SOLVIT.
Ladies and gentlemen, I welcome the fact that this report focuses primarily on consumers since they, in particular, are a fundamental and important element of the internal market. Our common objective must therefore be to create the conditions for consumers that allow them to have the same confidence when making a purchase in another country as they have when doing so at home.
(CS) Mr President, although the EC Treaty guarantees its citizens free access to services beyond their national borders, only a handful of service providers and consumers make use of this advantage of the common market. A low level of competition thus makes services in the border regions more expensive and not always easily accessible, compared with services within a country.
Surveys show that the problem lies not in language barriers but in legislation. It is not always clear when to apply the legislation of the country of origin and when to apply national legislation. Unfortunately, thanks to the opponents of the country of origin principle, we lost out on the opportunity to provide a better definition in the Services Directive. Here in Strasbourg this report is also accompanied by an irrational fear of mentioning the country of origin principle, notwithstanding the fact that in many professions service providers do not have to know the neighbouring country's legislation in order to provide cross-border services.
Soon we will see case-law that will end the disputes about when the issue of consumer protection is governed by national legislation or the legislation of the host country. I consider Mr Lehtinen's report to be an excellent contribution in this respect because, in my opinion, our definition of providers' general obligations should be based on agreed European standards.
I agree that when it comes to consumer protection, the same obligations should apply to the providers of private and public services. I also support the financing of communication networks between Member States. This will lead to effective control and to progress in solving disputes out of court.
Commissioner, we owe the European citizens a lot when it comes to the conditions governing the free movement of cross-border services. This report settles one part of this debt. The European Parliament gives the Commission the political support to clearly define providers' obligations regardless of their origin. Mr Lehtinen's report is testament to the excellent work of the Committee on the Internal Market and Consumer Protection.
Member of the Commission. - Mr President, I have been listening very carefully to the discussion on Parliament's report on the obligations of cross-border service providers. I would like to thank the honourable Members for their comments. Now allow me to stress a few key points.
First, the Commission supports the aim of the report on which Parliament will vote tomorrow. We are indeed concerned with the lack of consumer confidence in the internal market for services. Let me stress that, as Commissioner for the Information Society, this lack of confidence in internet business is very important indeed and we will have to have a look at that.
Second, as I mentioned earlier, the Commission has already undertaken a number of initiatives which aim to remedy the current situation. I have quoted the Services Directive and the review of the consumer acquis. The latter, by the way, is one of the key priorities of my colleague Commissioner Kuneva.
I would like to say that we are very grateful for the support of Parliament and we would like to encourage Parliament to continue to contribute to the review process, and we would like, together with Parliament, to be able to deliver results as soon as possible.
What are we going to propose in a concrete way for the coming weeks and months? First a summary of the responses to the consultation will be published on the Commission's website at the beginning of October. Then there will be an impact assessment carried out with a view to a possible Commission proposal in the second half of 2008. The Members having had a look at this problem carefully will certainly be interested in this.
Third, the Commission agrees on the need to promote the safety aspects of services because it is very important to better ensure the health and the physical safety aspects of services provided within the internal market.
With the Member States, we will draw attention to possible shortcomings in national systems, or necessary enforcement of the assessment. We will promote consumer education and awareness-raising initiatives. We will facilitate access to existing information on accidents and injuries related to the safety of services offered to consumers, and one of the very important elements which has been stressed by several Members relates to collective redress. The Commission is carrying out studies and concerting stakeholders in order to assess the opportunity of an initiative in this area but one thing is certain, and I would like to underline it - this will not be a US-type class action.
Finally, I would like to thank the rapporteur for his work and Parliament for the importance it attaches to this issue. We are sure the parliamentary report will be instrumental for our future work in the interests of the consumers.
Thank you very much indeed, Commissioner, for an interesting debate, in which more than 50% of the speakers were women, which is just as it should be.
The debate is closed.
The vote will take place on Thursday, 27 September 2007.
Written statements (Rule 142)
in writing. - (PL)
I should like to thank Mr Lehtinen for a well-prepared report.
The freedom to provide services is one of the four fundamental freedoms of the internal market. Over the years, the services sector has become increasingly important for the economic and social development of the European Union and has undergone substantial change.
Despite the provisions of the Treaty establishing the European Community and the ongoing process of transposition of the Services Directive into national law, in practice the free movement of services continues to be hampered by administrative provisions and differences between the legal systems of Member States.
Bearing in mind the threats and challenges stemming from globalisation, together with the shortcomings in the services sector identified in the report, it is particularly important to take action aimed at eliminating obstacles to the supply of cross-border services.
Lack of confidence on the part of consumers and the reluctance of companies to operate outside their home country limit access to the internal market. As a matter of urgency, the Community should introduce mechanisms making it easier for companies, especially SMEs, to benefit from the internal market. Community provisions on the supply of cross-border services should therefore be rationalised, and a minimum period for the harmonisation of quality standards introduced, so as to protect users' interests.
Strengthening cooperation between Member States, limiting administrative procedures and appropriate control of cross-border services will promote an increase of cross-border activity. Harmonisation of quality standards will strengthen consumer and supplier confidence in cross-border services.
Facilitating the provision of cross-border services will lead to a properly functioning single market for services, thus laying the foundations for an economically cohesive internal market.